United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2095
Issued: June 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2010 appellant timely appealed the February 18, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which awarded compensation for
facial disfigurement. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to more than $150.00 for permanent facial
disfigurement.
FACTUAL HISTORY
Appellant, a 59-year-old retired letter carrier, has an accepted occupational disease claim
for left cheek melanoma, which arose on or about July 11, 1999.2 He underwent two OWCP1
2

5 U.S.C. §§ 8101-8193.

Appellant attributed his skin cancer to exposure to ultraviolet rays while delivering mail. He retired effective
May 1, 2009.

approved surgical procedures, the latest of which involved a skin graft performed on
April 17, 2006.
On December 22, 2009 appellant filed a claim for a schedule award (Form CA-7). By
letter dated December 24, 2009, OWCP advised appellant that FECA provided up to $3,500.00
for serious disfigurement of the face, head or neck. The procedures for submitting an application
for a disfigurement award were outlined, including the need for photographs and an attending
physician’s report.
Appellant subsequently submitted four photographs of his face taken January 8, 2010,
and a December 30, 2009 report from Dr. Christopher W. Kling, a Board-certified dermatologist,
who indicated that further significant improvement of appellant’s disfigurement was not
probable. Dr. Kling also advised that no additional therapy, medical or surgical treatment would
correct or improve the disfigurement. He described it as a 5mm x 2.5mm scarred plaque on the
left cheek with permanent redness and blotchy linear discoloration. Dr. Kling also reported
numbness of the left lateral cheek, mild swelling of the cheek and mild weakness of appellant’s
left facial muscles.
The district medical adviser, Dr. David D. Zimmerman, reviewed the claim on
February 10, 2010. He noted that, while Dr. Kling described a 5mm x 2.5mm scarred plaque on
the left cheek, appellant’s January 8, 2010 photographs showed no plaque. The district medical
adviser further noted that the scar was barely noticeable and the redness was minimal. He also
noted no indication of a facial palsy in the area of the scarring. As to the reported numbness, the
district medical adviser stated that it would have no bearing on a disfigurement claim. He
concluded that appellant’s degree of disfigurement was “very mild” and would have “no impact”
on his employability. The district medical adviser recommended a disfigurement award of
approximately $100.00 to $150.00.
On February 17, 2010 the district director reviewed the district medical adviser’s report
and concurred with his rationale. The district director approved an award of $150.00.
By decision dated February 18, 2010, the Office awarded appellant $150.00 for
disfigurement.
LEGAL PRECEDENT
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or in the implementing regulations.3 FECA’s list of scheduled members
includes the eye, arm, hand, fingers, leg, foot and toes.4 Additionally, FECA specifically
provides for compensation for loss of hearing and loss of vision.5 By authority granted under
FECA, the Secretary of Labor added the breast, kidney, larynx, lung, penis, testicle, ovary, uterus

3

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

4

5 U.S.C. § 8107(c).

5

Id.

2

and tongue to the list of scheduled members.6 Neither FECA nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back or the body as a whole.7
FECA also provides that “[f]or serious disfigurement of the face, head or neck of a
character likely to handicap an individual in securing or maintaining employment, proper and
equitable compensation not to exceed $3,500.00 shall be awarded in addition to any other
compensation payable under this schedule.”8 OWCP’s procedures require that its medical
adviser review such claims and evaluate the employee’s disfigurement.9 The medical adviser
will determine if maximum medical improvement has been reached and review photographs
submitted along with medical evidence of record.10 The concurrence of the district director or
the assistant district director must be obtained.11
In reviewing a claim for facial disfigurement, the question before the Board is whether
OWCP’s decision to either grant or deny an award was based upon sound and considered
judgment, and if it was proper and equitable under the circumstances.12 As the only limitation on
OWCP’s authority is reasonableness, abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions that are contrary to both
logic and probable deduction from established facts.13 The Board will not interfere with or set
aside a disfigurement determination by OWCP unless it is clearly erroneous.14
ANALYSIS
The Office awarded appellant $150.00 for permanent disfigurement. The Board finds
that the Office followed its procedures and properly exercised its discretion in determining that
appellant was entitled to $150.00 for facial disfigurement.
Dr. Zimmerman, the district medical adviser, reviewed the case file, including
Dr. Kling’s December 30, 2009 report and photographs of appellant’s face obtained on
January 8, 2010. The district medical adviser found that the 5mm x 2.5mm left cheek “scarred
plaque” Dr. Kling described was not evident on appellant’s January 8, 2010 photographs. He
specifically noted that the photographs “show no plaque.” Whereas Dr. Kling reported
permanent redness and blotchy linear discoloration, the district medical adviser indicated that
appellant’s scar was barely noticeable and the redness was minimal. He also found no indication
6

5 U.S.C. § 8107(c)(22); 20 C.F.R. § 10.404(a) (2010).

7

Id. at § 8107(c); id. at § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

8

Id. at § 8107(c)(21).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.5 (January 2010).

10

Id.

11

Id.

12

W.C., supra note 3; Hylan Shelton, 57 ECAB 617, 620 (2006).

13

W.C., supra note 3.

14

Id.

3

of a facial palsy. Consequently, the district medical adviser determined that the degree of
disfigurement was “very mild,” and he indicated it would have no impact on appellant’s
employability. Based on his review of the relevant and pertinent evidence, the district medical
adviser recommended a disfigurement award of approximately $100.00 to $150.00. Upon
further review, the district director concurred with the district medical adviser’s rationale and
approved an award of $150.00.
The Board finds that OWCP followed proper procedures and did not abuse its discretion
in awarding $150.00 for permanent disfigurement. Although appellant believes $150.00 is
insufficient compensation for an employment injury that necessitated two surgeries, he has not
demonstrated any permanent impairment of a scheduled member and has not established
entitlement to a greater award for permanent disfigurement.
CONCLUSION
The Board finds that appellant has not established entitlement to more than $150.00 for
permanent disfigurement.
ORDER
IT IS HEREBY ORDERED THAT the February 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 6, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

